Citation Nr: 0605369	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  The veteran died in December 2002, and the appellant 
is his spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought.  

A videoconference hearing was held before the undersigned 
Acting Veterans Law Judge in December 2005, and a transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The veteran had verified active service from July 1965 to 
July 1967, and his service records do not document that he 
served in Vietnam or in Korea.

2.  A certificate of death dated in December 2002 indicates 
that the veteran died at the age of 58, with the immediate 
cause of death reported as lung cancer.

3.  The medical evidence demonstrates that no lung cancer was 
manifested during the decedent's period of active service, or 
until more than 35 years after his separation from service.

4.  At the time of the veteran's death, he had no service- 
connected disabilities.

5.  The preponderance of the competent and probative evidence 
of record is against a finding that a service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's death certificate shows that he died in 
December 2002, at the age of 58.  The listed immediate cause 
of death was lung cancer.  No other condition was certified 
as implicated in the veteran's death.  There was no autopsy.

The appellant contends that the cause of the veteran's death 
was related to his active military service, specifically that 
lung cancer was caused by his exposure to Agent Orange when 
he served in Korea.  She indicated that, although the veteran 
had been stationed in Okinawa, he went on secret missions 
into the DMZ in Korea.  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

Exposure to herbicides during military service has been 
linked to certain diseases such as lung cancer, and, with 
qualifying service, entitlement to service connection is 
warranted on a presumptive basis for such diseases.  
Regrettably, the veteran's service records do not support 
that the appellant's spouse actually had any service in 
Korea.  Moreover, although the Department of Defense has 
acknowledged usage of herbicides in Korea in 1968 and 1969, 
they have not provided any information that would support 
herbicide usage in that country at any earlier time.  
Inasmuch as the veteran's military service was completed in 
July 1967, the Board concludes that the preponderance of the 
evidence is against the veteran having been exposed to 
herbicides in service even if it were conceded that he had 
service in Korea.  Service in Vietnam is not asserted, and 
the record, likewise, does not support any such service.

After a review of all the evidence of record, the Board finds 
that there is no competent and probative evidence that lung 
cancer was related to his period of active military service.  
The service medical records are negative for any complaints 
of, treatment for lung cancer, and the condition first 
manifested some decades later.  The Board notes that the 
appellant's opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Duty to Notify and Assist

As a final matter, the Board must address the notice and duty 
to assist requirements of VA.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

After receipt of her claim, the appellant was notified via 
letter in April 2003 that VA would make reasonable efforts to 
help her to get such things as medical records, employment 
records, or records from other Federal agencies but that she 
had to provide VA with enough information about the records 
so that a request could be made.  She was reminded that it 
was still her responsibility to support her claim with 
appropriate evidence.  The April 2003 letter notified her of 
the evidence necessary to establish entitlement to a service 
connection for cause of the veteran's death.  She was 
notified of VA's duty to make reasonable efforts to obtain 
identified evidence on her behalf and of her own 
responsibilities in pursuing the claim.

Another letter was sent to the appellant in August 2003 in 
which additional information was sought in connection with 
claimed service in Korea and details of alleged herbicide 
exposure.  Both the April 2003 letter and the August 2003 
letter informed the claimant of the evidence and information 
necessary to establish the claim, informed the claimant as to 
what was still needed from her, and informed her of where to 
send what VA needed. The Board therefore considers the 
claimant was advised to submit any pertinent evidence in her 
possession for her claim.

Given the foregoing letters, together with the information 
provided in the rating decision and the statement of the case 
which explained the rationale for the RO's conclusions, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of the claim, and to respond 
to VA notices.  Accordingly, the Board considers the VA's 
notice requirements have been met in this case and any issue 
as to timing to not have prejudiced her.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The medical records associated with the veteran's 
final hospitalization have been obtained and associated with 
the claims file.  See 38 C.F.R. § 3.159(c)(4) (2005).  The 
veteran's service medical records, VA medical records, and 
private medical evidence have been associated with his claims 
folder.  Transcripts of the hearings on appeal are of record.  
The appellant has not identified or authorized the request of 
any additional evidence.  Therefore, the Board concludes that 
no further assistance regarding development of evidence is 
required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


